              Case 5:21-cv-00725 Document 1 Filed 07/30/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

VERONICA TALAMANTEZ,                                §
          Plaintiff,                                §
                                                    §
VS.                                                 §               Civil Action No. 21-cv-671
                                                    §
HOME DEPOT U.S.A., INC.,                            §
         Defendant.                                 §

            DEFENDANT HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Home Depot U.S.A., Inc. ("Home Depot"), who files this its

Notice of Removal, on the basis of diversity jurisdiction, and would show the Court as follows:

       1.         Home Depot is the Defendant in a civil action pending in Bexar County, Texas,

entitled Veronica Talamantez vs. Home Depot U.S.A., Inc.; Cause No. 2021CI10962 (hereinafter

referred to as the "State Court Action"). An Index of Documents Filed with the Notice of

Removal is attached hereto as Exhibit "A," and true and correct copies of all process, pleadings,

and orders served upon Home Depot in the State Court Action are attached hereto as Exhibit

“B,” as required by 28 U.S.C. §1446(a).

       2.         The State Court Action was filed on June 2, 2021. Home Depot was served with

Plaintiff’s Original Petition on July 9, 2021.

       3.         Plaintiff Veronica Talamantez is and was at the time of suit filing a citizen of the

State of Texas.

       4.         Home Depot is and was a corporation incorporated under the laws of the State of

Delaware with its principal place of business in Atlanta, Georgia. Home Depot is and was,

therefore, a citizen of the State of Delaware and Georgia.
             Case 5:21-cv-00725 Document 1 Filed 07/30/21 Page 2 of 3




       5.      Consequently, the district courts of the United States have original jurisdiction

over this action based on completely diversity of citizenship amongst and between the parties, in

that Plaintiff, on the one hand, and Home Depot, on the other hand, are now, and were at the time

this action commenced, diverse in citizenship from each other.

       6.      The amount in controversy in the State Court Action is in excess of

$1,000,000.00. Accordingly, the State Court Action is within the original jurisdiction of this

Court pursuant to 28 U.S.C. §1332, as it is a civil action wholly between citizens of different

states, and, the amount in controversy is in excess of the Court’s jurisdictional minimum for

diversity cases.

       7.      Under 28 U.S.C. §1446(a), venue of the removed action is proper in this Court as

it is the district embracing the place where the State Court Action is pending.

       8.      Pursuant to 28 U.S.C. §1446(d), Home Depot will promptly give written notice of

the filing of this notice of removal to Plaintiff and will further file a copy of this Notice of

Removal with the District Clerk of Bexar County, Texas, where the action was previously

pending.

       9.      Jury Demand – Home Depot hereby requests trial by jury on all issues and

claims in this cause.

       WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case styled

Veronica Talamantez vs. Home Depot U.S.A., Inc.; Cause No. 2021CI10962, and respectfully

requests that this Court assume full jurisdiction of this proceeding for all purposes as if originally

filed in this Court, including but not limited to issuing any orders necessary to stay proceedings

in the State Court Action.




                                                  2
            Case 5:21-cv-00725 Document 1 Filed 07/30/21 Page 3 of 3




                                                 Respectfully submitted,
                                                 Hawkins Parnell & Young, LLP

                                          By:    /s/ Amy Welborn
                                                 AMY WELBORN
                                                 State Bar No. 24012853
                                                 awelborn@hpylaw.com
                                                 TROY D. HELLING
                                                 State Bar No. 24007340
                                                 thelling@hpylaw.com
                                                 TAYLOR R. YETTER
                                                 State Bar No. 24102672
                                                 tyetter@hpylaw.com

                                                 2705 Bee Caves Road, Suite 220
                                                 Austin, Texas 78746
                                                 (512) 687-6900
                                                 (512) 687-6990 (Fax)

                                                 ATTORNEYS FOR DEFENDANT
                                                 HOME DEPOT U.S.A., INC.


                               CERTIFICATE OF SERVICE

       I hereby certify by my signature above that a true and correct copy of the foregoing
document has been sent via electronic service to counsel of record in accordance with the
Federal Rules of Civil Procedure, on this the 30th day of July, 2021.

      Jerry V. Hernandez
      jerryh@davislaw.com
      Carlos Garcia
      carlosg@davislaw.com
      Jason Linnstaedter
      jasonl@davislaw.com
      Amanda L. Muth
      amandam@davislaw.com
      Davis Law Firm
      10500 Heritage Boulevard, #1.02
      San Antonio, Texas 78216




                                             3
